Appeal by the defendant from a judgment of the County Court, Nassau County (Sullivan, J.), rendered March 4, 2005, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in accepting his plea without conducting a further inquiry into whether the plea was knowing, voluntary, and intelligent is unpreserved for appellate review (see People v Lopez, 71 NY2d 662, 666 [1988]; People v Ivery, 18 AD3d 884, 885 [2005]; People v Martin, 7 AD3d 640, 641 [2004]; People v Deyes, 3 AD3d 575, 576 [2004]). The exception to the preservation requirement (see People v Lopez, supra at 666) is inapplicable here because the defendant’s recitation of the facts did not cast significant doubt on his guilt, or otherwise call into question the voluntariness of his plea (see People v Sioleski, 21 AD3d 501, 502 [2005]). In any event, the record demonstrates that the plea was entered knowingly, vol*791untarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, supra; People v Harris, 61 NY2d 9, 17 [1983]).
The defendant’s remaining contention is without merit. Florio, J.P., Santucci, Mastro, Rivera and Covello, JJ., concur.